PER CURIAM.
Jimmy Lewis Smith argues that the statements he made to the deputy sheriff who arrested him were nothing but “drunken ramblings.” The statements resulted in his arrest and conviction for the offense of corruption by threat against a public servant.1 The offense of corruption by threat involves a threat made with an intent to influence a public servant to do, or not do, some discretionary act. Bragg v. State, 475 So.2d 1255 (Fla. 5th DCA 1985).
Smith told the deputy during the arrest: “I know how to take care of your family. You have a wife and kids, don’t you? ... I know you do ... I know how to find out where you live too ... It’ll be on the witness list.” The jury found Smith guilty of the crime charged and we do not disturb its finding. In affirming, we note that Smith’s mental faculties were not so impaired by alcohol that he was incapable of drawing upon his memory and experience with the criminal justice system to remind the deputy that he could look up the deputy’s address on the witness list to make good on his threat to the deputy’s family.
The conviction and sentence are affirmed. ■-
AFFIRMED.
COBB, PETERSON and GRIFFIN, JJ., concur.

. § 838.021, Fla. Slat. (1999).